Title: Thomas Jefferson to C. & A. Conrad & Company, 11 December 1809
From: Jefferson, Thomas
To: Conrad, C. & A., & Co.


          
            Messrs Conrad & co.
             
                     Monticello 
                     Dec. 11. 09.
          
          
		  
		  
		  I wrote you on the 23d of Nov. in answer to yours of the 13th of that month.  
		  
		  
		  I soon after concluded to write to the President suggesting to him the expediency of his ordering Govr Lewis’s two trunks from Nashville by the stage to Washington, there to have the papers assorted & deliver those respecting his expedition to Genl Clarke soon expected. Genl Clarke called on me a few days ago.
			  
		  he is named one of his executors by the Governor; & informed me that he had desired the trunks to be sent on to Washington under the care of mr Whiteside, the newly elected Senator from Tennissee. 
		  he is himself now gone on to Washington, where the papers may be immediately expected, & he will proceed thence to Philadelphia to do whatever is necessary to the publication.I salute you with respect
          
            Th:
            Jefferson
        